Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) Said merchandise consists of binoculars and leather carrying cases which in Herber v. US, CD 1519, this court held to be subject to appraisement separately according to the value of each class of articles.
2) At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, is as
follows in US currency:
Reappraisement 174771A/11412, entry 2929:
Binoculars, each_ $15
Carrying cases, each- 2
Plus casing and packing charge ($180.80) and other charges ($240)
Reappraisement 182339A/11716, entry 5469:
Binoculars, each_$6. 50
Leather cases, each_ 2. 00
Plus packing and casing ($70) and other charges ($105)
Reappraisement 213174A/13204, entry 3795:
100 binoculars, each_$8. 45
100 carrying cases, each_^- . 55
50 binoculars, each_ 17. 55
50 carrying cases, each_ 2. 22
Packing and other charges included
*3763) Upon this stipulation these cases may be deemed to be submitted for decision.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the binoculars and leather carrying cases here involved, and that such values were as follows:
Reappraisement 174771-A/11412, entry 2929:
Binoculars, each_ $16. 00
Carrying cases, each_ 2. 00
Plus casing and packing charge ($180.80) and other charges ($240)
Reappraisement 182339-A/11716, entry 6469:
Binoculars, each_1_$6. 60
Leather cases, each_ 2. 00
Plus packing and casing ($70) and other charges ($105)
Reappraisement 213174r-A/13204, entry 3795:
100 binoculars, each_$8. 45
100 carrying cases, each_ 0. 55
50 binoculars, each_ 17. 55
50 carrying cases, each_ 2. 22
Packing and other charges included
Judgment will be entered accordingly.